DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
On the IDS dated 11-12-19, Foreign Patent Documents ZA 201206205 and CA 2717827 have been lined through because copies of the publications have not been provided.  Only abstracts have been submitted.
On the IDS dated 11-12-19, the NPL citation to Tardos has been lined through because a copy of the publication has not been provided.  Only an abstract has been submitted.  Also noted, the citation includes a misspelling (“blinder”).

Claim Interpretation
The term “TBC” in the claims is interpreted to mean “thermal barrier coating”, as described in ¶ [0002] of the specification.

Claim Objections
Applicant is advised that should claim 51 be found allowable, claim 54 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 47-62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 47-62 all depend from claim 45, which is a cancelled claim.  For purposes of examination, each instance of “The TBC or abradable thermal spray coating of claim 45” will be interpreted as --The TBC or abradable thermal spray coating of claim 46--.
Claims 51 and 54 each recite “the metal material composition is one of: zinc; molybdenum; nickel; iron; and/or cobalt.”  Reciting “one of” appears to be inconsistent with reciting “and/or”.  It is unclear if the metal material composition is limited to a single one of the listed species, or if it can be multiple species.
Claim 58 recites “the ceramic material composition is one of: boron nitride; calcium fluoride; yttrium oxide; ytterbium oxide; albite; and/or illite ceramic clay. Reciting “one of” appears to be inconsistent with reciting “and/or”.  It is unclear if the ceramic material composition is limited to a single one of the listed species, or if it can be multiple species.
Claims 60 and 61 each recite “the fibers comprise at least one of…”.  It is unclear if these recitations of “the fibers” are referring to claim 59 which recites “the fiber agglomerates” include fibers”, or if they are referring to claim 46 which recites “at least one of fibers or fiber agglomerates”.  That is, it is unclear if claims 60 and 61 are further limiting fibers that are not part of fiber agglomerates, fibers that are part of fiber agglomerates, or both.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 46-61 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mazzola ‘087 (US 2006/0019087 A1).
Regarding claim 46, Mazzola ‘087 teaches a TBC or abradable thermal spray coating comprising at least one layer of a material composition that includes a metal or a ceramic, wherein said layer has a predetermined level of porosity resulting from at least one of fibers or fiber agglomerates being at least partially burned out of said layer (layer of ceramic insulating material 14; ¶ [0014], [0056], [0065]).
Regarding claim 47, Mazzola ’087 states that the fugitive fibers are burned out to create voids, such that the fibers are not present in the coating (¶ [0065]), and thus the fibers do not form part of the structure of the claimed product.  Claim 46 encompasses an embodiment in which the fibers are fully burned out (“at least partially burned out”).   However, Mazzola ‘087 further teaches the fibers comprise fibers of at least one of varying or different diameters, varying or different lengths, and/or varying or different materials (¶ [0064] - wherein the fibers 52 can be “any combination” of the different listed example materials).  
Regarding claim 48, Mazzola ’087 states that the fugitive fibers are burned out to create voids, such that the fibers are not present in the coating (¶ [0065]), and thus the fibers do not form part of the structure of the claimed product.  Claim 46 encompasses an embodiment in which the fibers are fully burned out (“at least partially burned out”).
Regarding claims 49-50, 52-53, 55-57, and 59-61, “fiber agglomerates” are recited in the alternative in claim 46 (“at least one of fibers or fiber agglomerate”), and thus the limitations of claims 49-50, 52-53, 55-57, and 59-61 are optional.
Regarding claims 51 and 54, “metal material composition” is recited in the alternative in claim 46 (“a material composition that includes a metal or a ceramic”), and thus the limitations of claims 51 and 54 are optional.
Regarding claim 58, Mazzola ‘087 further teaches the ceramic material composition is one of the species as claimed (¶ [0027]-[0029]; Tables 1, 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazzola ‘087 (US 2006/0019087 A1).
Regarding claim 62, Mazzola ‘087 is silent regarding average length, average diameter, minimum fiber length, or maximum fiber length of the fibers.  However, Mazzola ‘087 suggests that discontinuous fibrous materials that may be added to the composition includes fugitive and non-fugitive fibers (¶ [0056]), and that lengths of non-fugitive fibers may range from approximately 150 µm to approximately 1000 µm (¶ [0060]).  This falls in the claimed range of average length, minimum fiber length, and maximum fiber length.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select fugitive fibers on the same scale as the non-fugitive fibers as part of the same group of discontinuous fibrous materials added to the composition of Mazzola ‘087.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fiber length and diameter of Mazzola ‘087 since such a modification would involve only a mere change in size of a component.  Scaling up or down of an element which merely requires a change in size is generally considered as being within ordinary skill in the art.  See MPEP 2144.04.  Mazzola ‘087 also suggests that size of the fugitive fibers can be controlled to effectively control density reduction. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the size of the fibers in order to achieve desired voids and density reduction, as suggested by Mazzola ‘087.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169. The examiner can normally be reached Monday to Thursday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN SNELTING/Primary Examiner, Art Unit 1741